Title: To Thomas Jefferson from Robert Smith, 24 September 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. Sep. 24. 1808—
                  
                  Before I had received your favor of the 16h., covering the papers in the case of the demand of Governor Grand Pre, I had forwarded to you, for your instructions, papers received by me upon the same subject. It would be proper that the War & Navy Departments should pursue precisely the same course, and that no step should be taken, that would not be perfectly consistent with the principles, we have urged in our discussions with other Governments. As Genl Dearborn is now on his way to Washn I have forwarded the papers to the War-Office. We can both have, in the Course of the first week of October, your deliberate advice and be thus enabled to act consistently. I beleive we will have to restore the men and also to revoke the Commissions of the Offending Officers.
                  I have pleasure in assuring you that the Quids of Pennsyla. have magnanimously come to the resolution of burying the hatchet with the Democrats and of co-operating with them zealously against the Federalists in all the elections, State as well as National. This I have from the prominent leaders of the Quids. The Electoral ticket of that large State has been thus secured. It otherwise would probably have been lost—And the losing of so powerful a State, by damping the spirits of others, might have endangered the whole. Our friends in Jersey say, that the issue of their elections is altogether uncertain. And as to South Carolina, the fear is, that their peculiar State-vanity may lead them astray in favor of Pinkney. And, especially, as neither their Governor nor their Speaker is heartily with us. We, however, may reasonably indulge the hope, that effects, similar to that in Pena., may by the same cause be produced in other States. Common danger, if not a mere worthy principle, will, I trust, eventually give every where our friends the “Cor unum, via una.” If this should not be the case,— “Actum est de Republica”—and the Consequences we will feel most sorely,
                  “Et nati natorum & qui nascintur ab illis”
                  In Maryland our friends have to encounter great difficulties, but, it is believed, the result will be Republican. 
                  With great Affection & Esteem Your Ob. Servt.
                  
                     Rt Smith 
                     
                  
               